Case 1:20-cv-10898-NMG Document 18 Filed 06/22/20 Page 1of 4

United States District Court
District of Massachusetts

 

Samuel Bourne, individually and
as Trustee of Lot 31 Realty Trust

Plaintiff,

Civil Action No.
20-10898-NMG

Vv.
Roy E. Gardner, et al.,

Defendants.

 

MEMORANDUM & ORDER

GORTON, J.

This case arises from a property dispute between Samuel
Bourne (“Bourne” or “plaintiff”) and Roy E. Gardner (“Gardner”),
Dorothy L. Simpson (“Simpson”) and the Town of Fast Bridgewater

(the “Town”, collectively “defendants”).

On May 14, 2020, Bourne individually and as Trustee of Lot
31 Realty Trust (the “Trust”) filed a complaint alleging (1)
fraud, deceit and fraudulent concealment; (2) forgery or
unauthorized alteration of the public record; (3) deprivation of
Procedural Due Process; (4) interference with contractual
relations; and (5) inverse condemnation or regulatory taking in

violation of the Fifth Amendment.
Case 1:20-cv-10898-NMG Document 18 Filed 06/22/20 Page 2 of 4

On May 27, 2020, this Court allowed plaintiff’s motion for
leave to electronically file pro se but advised plaintiff that
he may not represent the Trust pro se. Pending before the Court

is Bourne’s motion for reconsideration of that order.
I. Motion for Reconsideration

Pursuant to Local Rule 83.5.5(c) a “trust, estate, or other
entity that is not an individual may not appear pro se.” That
rule further provides that “an individual . . . trustee
may not appear on behalf of an entity.” In Kitras v. Town of
Aquinnah, 379 F. Supp. 2d 81 (D. Mass. 2005), however, this
judicial officer noted that he “would be inclined to allow a
trustee who is also the sole beneficiary of a trust to represent

that trust pro se.” Id. at 82-83.

The First Circuit Court of Appeals has not addressed this
issue. The Second Circuit, however, held in Guest v. Hansen,
603 F.3d 15 (2d Cir. 2010), that the administrator and sole
beneficiary of an estate with no creditors may appear pro Se on

behalf of the estate. Id. at 21. The court explained that

{i]t is only a legal fiction that assigns the sole
beneficiary’s claim to a paper entity—the estate-rather
than the beneficiary himself . . . .Because the
administrator is the only party affected by the disposition
of the suit, he is, in fact, appearing solely on his own
behalf. This being so, the dangers that accompany lay
lawyering are outweighed by the right to self-
representation.
Case 1:20-cv-10898-NMG Document18 Filed 06/22/20 Page 3 of 4

Id. Other circuits have similarly held. See Rodgers v.
Lancaster Police & Fire Dep’t, 819 F.3d 205 (Sth Cir.
2016) (holding that a person may represent an estate pro se if

that person is the only beneficiary and the estate has no

creditors); Bass v. Leatherwood, 788 F.3d 228 (6th Cir. 2015)

 

(same).

Here, the Schedule of Beneficiaries for the Trust
identifies Bourne as the sole beneficiary and, although the
precise structure of the Trust is unclear, the proffered
documents identify no creditors. As such, the Court concludes
that Bourne is the only party that will be affected by the

disposition of this case. See Guest, 603 F.3d at 21.

The Massachusetts Supreme Judicial Court has, however,
expressly cautioned plaintiffs against acting on behalf of a
real estate trust without legal representation. Kitras v. Zoning

Adm’ r of Aquinnah, 901 N.E.2d 121, 125 n. 14 (Mass. 2009). This

 

Court is similarly concerned but, because the “dangers that
accompany lay lawyering” in this case are outweighed by Bourne’s
right to self-representation, the Court will allow Bourne to

represent himself and the Trust pro se. See id.
Case 1:20-cv-10898-NMG Document18 Filed 06/22/20 Page 4 of 4

ORDER

For the foregoing reasons, the motion of plaintiff Samuel
Bourne (“Bourne”) for reconsideration of this Court’s order
dated May 27, 2020, (Docket No. 10) is ALLOWED and, upon such
reconsideration, Bourne is hereby permitted to proceed pro se on

behalf of Lot 31 Realty Trust.

So ordered.

F ites hI Caan

Nathaniel M. Gorton
United States District Judge

Dated June aL. , 2020
